1 8 =) GR kun fim katt

|
cf hat Po mm

Chicago # Cleveland + Columbus # Houston # Loe Angele # San Proncieco # St. Lowe
bul bal bal Pl bul ful bul Pal ol fmt el jot el
mel ae at tet A

boa
oo

Case 2:20-cv-00273-DSF-SS Document1 Filed 01/09/20 Page1of8 Page ID#:1

TUCKER ELLIS LLP
Howard A. Kroll SBN 100981
howard kroll@tuckerellis.com
515 South Flower Street
Forty-Second Floor

Los Angeles, CA 90071
Telephone: 213.430.3400
Facsimile: 213.430.3409

Attomeys for Plaintiff VERRAGIO, LTD.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

VERRAGIO, LTD. Case No.
Plaintiff, COMPLAINT FOR COPYRIGHT
INFRINGEMENT AND DEMAND
V. FOR JURY TRIAL
C. GONSHOR FINE JEWELERY
Defendant.

 

Plaintiff Verragio, Ltd. (“Verragio™), by and through its attomeys, Tucker Ellis
LLP, files its Complaint against C. Gonshor Fine Jewelry (“Defendant”) for injunctive
relief and damages as follows:

Subject Matter Jurisdiction and Venue

1. ‘This case is a civil action arising under the Copynght Laws of the United
states, 17 U.S.C. $$ 101, ef seg. This Court has subject matter jurisdiction over the
claims in this Complaint which relate to copyright infringement pursuant to 17 U.S.C.
§ 501, and 28 U.S.C. §§ 1331 and 1338(a).

2. Venue is proper in this court pursuant to 28 U.S.C. $$ 1391(b) and 1400(a).
The inftinging products which are the subject of this litigation are and have been
distributed and offered for distnbution in the Central Distnct of Califomia: the claims
alleged in this action arose im the Central Distnct of Califormia; and, the Defendant
transacts business in the Central District of California.

 

 

 

COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
1477566. 1
Cheapo ¢ Okevelind @ Colunbas # Hewston + Loo Angele: # San Fricece + St Lowe

1 8 =) GR kun fim katt

Pd BBB BPP mm mm mmm fmm fmm fmm fmm fmm fm
OO) eam A asa mk

Case 2:20-cv-00273-DSF-SS Document1 Filed 01/09/20 Page 2of8 Page ID #:2

Parties and Personal Jurisdiction

3. Verragio is a New York corporation with its principal place of business at
330 5® Avenue, 5" Floor, New York, NY 10001.

4. Verragio is informed and believes, and on that basis alleges, that Defendant
has its principal place of business at 640 S$. Hill Street, Suite 546A, Los Angeles,
Califorma 90014.

5. This Court has personal jurisdiction over Defendant because Defendant
transacts business and has other related activities within the Central District of California.
Furthermore, Defendant regularly does and solicits business and derives substantial
revenue from doing business in this Judicial District.

The Business of Verragio

6. Barry Nisguretsky (“Nisguretsky’’) is the owner of Verragio.

7. For over 20 years, Nisguretsky has been an innovator in the design creation,
and marketing of fine jewelry. Nisguretsky designs lis own jewelry and has created
exclusive collections from only top quality material.

8. Among Nisguretsky’s jewelry designs is Style No. INS-7003 (VAu 996-
688), which is the original design comprising copyrightable subject matter under the laws
of the United States.

9 At all relevant times, Nisguretsky complied in all respects with the
Copyright Act, 17 U.S.C. § 101, et seq., and secured the exclusive rights and privileges in
and to the copynght in Style No. INS-7003 (VAu 996-688). A picture of Style No. INS-
7003 (WAu 996-688) is attached to this Complaint as Exhibit A.

10. WNisguretsky has recerved a Certificate of Registration from the Register of
Copyrights for Style No. INS-7003 (VAu 996-688), a copy of which is attached to this
Complaint as Exhibit B.

11. WNisguretsky has exclusively licensed lis copyrighted jewelry designs to
Verragio, including Style No. INS-7003 (V-Au 996-688).

2

 

 

 

COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
1477566. 1
Cheapo ¢ Okevelind @ Colunbas # Hewston + Loo Angele: # San Fricece + St Lowe

1 8 =) GR kun fim katt

Pd BBB BPP mm mm mmm fmm fmm fmm fmm fmm fm
OO) eam A asa mk

 

 

Case 2:20-cv-00273-DSF-SS Document1 Filed 01/09/20 Page 3o0f8 Page ID#:3

12. Since its creation, Style No. INS-7003 (VAu 996-688) has been
manufactured by Verragio, or under its authority.

The Business of Defendant C. Gonshor Fine Jewelry

13. Verragio is informed and believes, and on that basis alleges, that Defendant
is a Wholesale designer, manufacturer and/or distributor of jewelry to the jewelry industry
and is in the business of designing, manufacturing, marketing and selling fine jewelry.

14. Verragio is informed and believes, and on that basis alleges, that Defendant
operates its jewelry business in direct competition with retailers that purchase jewelry
from Verragio.

15. Verragio is informed and believes, and on that basis alleges, that Defendant
sells its jewelry to, and actively solicits and seeks as customers, the same jewelry retailers
as Verragio.

16. Verragio is informed and believes, and on that basis alleges, that Defendant
sells its jewelry to, and actively solicits and seeks as customers, the same customers and
consumers as those retailers that purchase jewelry from Verragio.

17. Verragio is informed and believes, and on that basis alleges, that Defendant
sells its jewelry to jewelers, retailers, and consumers with this Judicial District, and
specifically markets its jewelry within this Judicial District.

18. Verragio has not authorized Defendant to copy, reproduce, manufacture,
duplicate, dissemimate, or distribute jewelry with a design that is substantially simular to
the copyrighted jewelry designs of Style No. INS-7003 (VAu 996-688) or any other
copyrighted ring design licensed to Verragio.

19. WVerragio is informed and believes, and on that basis alleges, that Defendant
has engaged in the advertisement, manufacture, distribution, duplication and/or sale of
jewelry with designs that are substantially similar to the copyrighted jewelry designs of
Style No. INS-7003 (VAu 996-688), and other copyrighted ring designs licensed to
Verragio.

3
COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL

 

1477566. 1
Chicago # Ckvchad ¢ Columbus # Hewston # Lew Angele: # San Fracmce # St Lowe

1 8 =) GR kun fim katt

Pd BBB BPP mm mm mmm fmm fmm fmm fmm fmm fm
OO) eam A asa mk

Case 2:20-cv-00273-DSF-SS Document1 Filed 01/09/20 Page4of8 Page ID #:4

20. Pictures of some of these unauthorized and infringing pieces of jewelry are

attached to this Complaint as Exhibit C.
First Cause of Action
(Copyright Infringement Under 17 U.S.C. § 101 ef seg.)

21. WVerragio realleges and mcorporates by reference each of the allegations
contained in Paragraphs 1 through 20 of this Complaint as though fully set forth.

22. Defendant's acts constitute infringement of Verragio’s licensed copyright 1
Style No. INS-7003 (VAu 996-688) in violation of the Copyright Act, 17 U.S.C. § Ole
seq.

23. A comparison of the jewelry design of Style No. INS-7003 (VAu 996-688)
to Defendant's King follows:

 

Verragio Style No. INS-7003 Gonshor Style Number $139

24 = Verragio 15 informed and believes, and on that basis alleges, that Defendant's
manufacture, distnbution, duplication andor sale of infnmging copies of Style No. INS-
7003 (VAu 996-688) was deliberate, willful, malicious, oppressive, and without regard to
Verragio’s proprietary rights.

4

 

 

 

COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
1477566. 1

 
Cheapo ¢ Okevelind @ Colunbas # Hewston + Loo Angele: # San Fricece + St Lowe

1 8 =) GR kun fim katt

Pd BBB BPP mm mm mmm fmm fmm fmm fmm fmm fm
OO) eam A asa mk

Case 2:20-cv-00273-DSF-SS Document1 Filed 01/09/20 Page5of8 Page ID#:5

25. Defendant's copynght infringement has caused, and will continue to cause
Vetragio to suffer, substantial injuries, loss, and damage to its proprietary and exclusive
rights to Style No. INS-7003 (VAu 996-688) and has damaged Verragio’s business
reputation and goodwill, diverted its trade and caused loss of profits, all in an amount not
yet determined. In addition, Verragio is entitled to receive the profits made by Defendant
from its wrongful acts pursuant to 17 U.S.C. § 504. Altematively, Verragio is entitled to
recover statutory damages, on election by Verragio, in an amount of up to $150,000 for
each copyrighted work sold, offered for sale or distributed.

26. Defendant's copyright infimgement, and the threat of continuing
infringement has caused, and will continue to cause Verragio repeated and irreparable
injury. It would be difficult to ascertain the amount of money damages that would afford
Vetragio adequate relief at law for Defendant's acts and continuing acts. Verragio's
remedy at law is not adequate to compensate it for the myuries already inflicted and
further threatened by Defendant. Therefore, Verragio is entitled to preliminary and
permanent injunctive relief pursuant to 17 U.S.C. § 502, and to an order under 17 U.S.C.
§ 503 and 28 U.S.C. § 1651(a) that the infringing copies of Style No. INS-7003 (VAu
996-688), and all molds by which such inftmging copies were produced, be seized,
impounded and destroyed.

27. Verragio is also entitled to recover its attomeys’ fees and costs of suit
pursuant to 17 U.S.C. § 505.

Prayer for Kelief

Therefore, Verragio respectfully requests yudgment as follows:

1. That the Court enter a judgment against Defendant that Defendant has
infringed the nghts of Verragio in Verragio’s federally registered copyrights under 17
U.S.C. § 501.

2. =‘ That each of the above acts by Defendant were willful.

3. That the Court issue a Temporary Restrainmg Order and Preliminary
Injunction enjomimg and restramimng Defendant and its respective agents, servants,

5

 

 

 

COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
1477566. 1
Cheapo ¢ Okevelind @ Colunbas # Hewston + Loo Angele: # San Fricece + St Lowe

1 8 =) GR kun fim katt

Pd BBB BPP mm mm mmm fmm fmm fmm fmm fmm fm
OO) eam A asa mk

Case 2:20-cv-00273-DSF-SS Document1 Filed 01/09/20 Page 6of8 Page ID #:6

employees, successors and assigns, and all other persons acting in concert with or m
conspitacy with or affiliated with Defendant, from:

(a) manufacturing, producing, selling, distributing, destroying, altering, or
otherwise disposing of any jewelry that is im the possession of
Defendant that is substantially similar to Style No. INS-7003 (VAu
996-688) or any other copyrighted design licensed to Verragio;

(b) destroying any documents, electronic files, wax models, molds,
business records, or any other tangible object pertaining to the
copying, reproduction, manufacture, duplication, distnbution, of
advertisement of any such jewelry;

(c) engaging in any other activity constitutmg an mfringement of
Verragio’s licensed copyrighted jewelry designs; and

(d) assisting, aiding, or abetting any other person or business entity in
engaging in of performing any of the activities referred to m
subparagraph 3(a) through 3(c) above.

4. That Defendant be ordered to account to Verragio for, and disgorge, all
profits it has derived by reason of the unlawful acts complained of above.

5. That Verragio be awarded damages for Defendant's copyright infringement
in the form of either: (1) actual damages in an amount to be determined at tnial, together
with Defendant's profits derived from its unlawful infringement of Verragio’s copyrights;
of (ii) statutory damages for each act of infringement in an amount provided by law, as
set forth m 17 U.S.C. § 504, at Verragio’s election before the entry of final judgment,
together with prejudgment and post-judgment interest.

6. That the Court issue a Permanent Injunction enjoiming and restraming
Defendant and its respective agents, servants, employees, successors and assigns, and all
other persons acting in concert with or in conspiracy with or affiliated with Defendant,
from:

6

 

 

 

COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
1477566. 1
—

Case 2:20-cv-00273-DSF-SS Document1 Filed 01/09/20 Page 7 of8 Page ID #:7

(a) copying, reproducing, manufacturing, duplicating, disseminating,
distributing, or using infringing copies of Verragio’s licensed
copyrighted jewelry designs:

(b) engaging in any other activity constituting an infringement of any of
Verragio’s licensed copyrighted jewelry designs; and

(c) assisting, aiding, or abetting any other person or business entity in
engaging in or performing any of the activities referred to in
subparagraph 6(a) through 6(b) above.

Cheapo ¢ Okevelind @ Colunbas # Hewston + Loo Angele: # San Fricece + St Lowe

ee ee

Pd BBB BPP mm mm mmm fmm fmm fmm fmm fmm fm
OO) eam A asa mk

7. That the Court issue an Order at the conclusion of the present matter that all
infringing copies of jewelry, and all molds by which such inffinging jewelry was

produced, be seized, impounded and destroyed.

8. That the Court award Verragio its reasonable attorneys’ fees pursuant to 17

U.S.C. § 505, and any other applicable provision of law.
9. That the Court award Verragio its costs of suit incurred herein.

10. That Verragio be awarded such other relief as may be appropmiate, including
costs of corrective advertising.

DATED: January 9, 2020

Respectfully submitted,
TUCKER ELLIS LLP

By:__/s! Howard A. Kroll
Howard A. Kroll

515 §. Flower Street

4909 Floor

Los Angeles, CA 90071
Telephone: 213.430.3400
Facsimile: 213.430.3409

Attomeys for Plamtiff Verragio, Lid.

7

 

 

 

COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL

1477566. 1
Cheapo ¢ Okevelind @ Colunbas # Hewston + Loo Angele: # San Fricece + St Lowe

1 8 =) GR kun fim katt

Pd BBB BPP mm mm mmm fmm fmm fmm fmm fmm fm
OO) eam A asa mk

Case 2:20-cv-00273-DSF-SS Document1 Filed 01/09/20 Page 8of8 Page ID#:8

in this case.

DATED: January 9, 2020

DEMAND FOR TRIAL BY JURY
Plaintiff Verragio, Ltd. hereby demands a trial by jury to decide all issues so triable

Respectfully submitted,
TUCKER ELLIS LLP

By:__/s! Howard A. Kroll
Howard A. Kroll

515 §. Flower Street

4909 Floor

Los Angeles, CA 90071
Telephone: 213.430.3400
Facsimile: 213.430.3409

Attomeys for Plamtiff Verragio, Lid.

 

 

 

COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL

1477566. 1

 
